Citation Nr: 0827594	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  99-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to May 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2004, the appellant presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.

In September 2004, the Board remanded this case for further 
development of the claimed stressors and a VA examination 
with an opinion.  The development is complete and the case 
has been returned to the Board for disposition.


FINDINGS OF FACT

1.  The appellant is not a combat veteran.

2.  The current diagnoses for PTSD are not predicated upon a 
verified in- service stressor, or credible evidence of 
personal assault.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

Prior to the VCAA's enactment, VA received and adjudicated 
the appellant's claim for service connection for PTSD.  As 
such, the required VCAA notice was not provided before the 
initial adjudication of the claim.  In March 2001, VA sent 
the appellant a letter that essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  VA 
specifically notified the appellant of the evidence necessary 
to establish entitlement for a PTSD claim.  Additionally, in 
an October 2001 and April 2002 letter, VA again notified the 
appellant that certain evidence was either missing or 
required based on the nature of her claim.  In March 2006, VA 
notified the appellant of the disability rating and effective 
dates of her claim.

The Board recognizes that a single fully compliant VCAA 
notice was not provided the appellant prior to the initial 
adjudication of the claim or soon thereafter.  This is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this error because the 
claim was subsequently readjudicated in April 2008 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying her of the actions taken and evidence 
obtained or received.  Essentially, the appellant has not 
been deprived of information needed to substantiate her claim 
and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA obtained 
service medical records, VA and private treatment records, 
and copies of medical records from Social Security 
Administration (SSA).  These records have been associated 
with the claims folder.  As the appellant's claim involves 
allegations of in-service stressors to include sexual 
assault, VA requested records from University of the Health 
Sciences, Academy of Health Sciences at Fort Sam Houston, and 
USAF School of Aerospace Medicine at Brooks City-Base.  
However, these facilities could not corroborate the 
appellant's claimed stressors.  The responses are associated 
with the claims folder.  Additionally, VA afforded the 
appellant VA examinations and requested an opinion on her 
behalf.  VA provided her a hearing before the undersigned 
Veterans Law Judge, and a transcript of the hearing is in the 
claims folder.  There is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise her to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed.

Service Connection for PTSD

The appellant argues that she currently has PTSD from (1) 
"Witnessing the graphic training films of burned and wounded 
Vietnam veterans and visiting [sic] several wards where there 
were burn victims and dealing [sic] with tertiary burn 
victims; and (2) "Rape that occurred while I was on a 
temporary duty assignment with a supply company."  See 
Information in Support of Claim for Service Connection for 
Post Traumatic Stress Disorder, received June 1997.  She 
reported that first event took place at Fort Sam Houston in 
early January 1971 and that she was hospitalized in February 
1971.  She further reported that the rape occurred in April 
1971.  Id.

Service personnel records show that the appellant was placed 
in the medical care and treatment career group and that she 
obtained a Certificate of Training in First Aid Treatment in 
December 1970 from the Fort McClellan Women's Army Corp 
Center.  Service medical records confirm that the appellant, 
age 20, was hospitalized for intense anxiety during her 
assignment to the WAC Company, 4th Battalion, for medical 
care and treatment.  A February 1971 clinical abstract 
reflects the following:

She has a very long history of an antisocial 
pattern to her life which includes multiple drug 
abuse, practicing prostitution, pushing or selling 
of dope.  She also has a long history of a very 
manipulative pattern to her behavior in her 
relationships with other people.  In addition to 
that, she has been unable to follow through with 
any task which would seem to have had a 
constructive effect upon her life, whether in 
college or work.  All of these findings are 
consistent with the diagnosis of sociopathic 
personality, which is both chronic and severe, and 
for which reason it is very strongly recommended 
that this woman be given an administrative 
separation from the Army as unsuitable for further 
military duty.

A March 1971 "Request for Discharge for Unsuitability," 
reflects that the appellant reported anxiety partially caused 
by "fears of her past behavior being discovered and by her 
efforts to hide the same."  These behaviors included drug 
abuse, prostitution, pushing drugs, and an inability to 
follow through.

Private psychologist's notes dated November 1988 to September 
1990 reflect that, in 1988, the appellant reported having 
been sexual abused as a child by her older brother.  
Treatment notes dated 1989 reflect that the appellant's 
daughter had been molested during foster care, and that she 
had been raped twice in the past.  She reported that she was 
raped during service while on a date with a fellow serviceman 
at Fort Sam Houston.  The report shows that "While driving 
back to the base he stopped on a dirt road and pulled a gun 
on her and forcibly raped her and then left her to walk back 
to the base where she was then confronted with his presence 
on a daily basis for the remainder of her time."  The 
appellant stated that she was raped a second time in Houston, 
having been kidnapped for 3 days.  The psychologist noted 
that this was the first time she talked about either of these 
incidents.

Report of VA hospitalization dated September 1996 reflects a 
diagnosis for PTSD.  The appellant reported PTSD symptoms 
related to her daughter's sexual molestation nine years 
earlier.  When addressing her military history, the appellant 
reported multiple drug use, including amphetamines, cocaine, 
mushrooms, acid, heroin and marijuana.  The examiner 
commented:  "Upon interviewing the patient, it became 
apparent that she has PTSD secondary to sexual assaults."  
It was noted that a detailed history of the appellant's own 
sexual assaults was obtained.  However, the details are not 
included in the report.

Private psychologist's notes dated October 1996 to May 1997 
reflect that she resumed counseling.  In October 1996, the 
appellant reported that she was diagnosed with PTSD during 
recent VA hospitalization.  She reported that she had a 
flashback of "being raped by an officer" when stationed at 
Fort Sam Houston during a young doctor's interview of her at 
this VA hospitalization.  In an October 1996 letter to VA, 
the psychologist reported that he worked with the appellant 
back in the late 70's and early 80's when he began "doing 
rap groups" with Vietnam veterans and she was "dealing with 
significant memories of working at the hospital burn unit" 
at Fort Sam Houston; he reported that he began counseling her 
in 1988 and that she recounted "haunting memories of her own 
rape by a military officer in Texas."

In February 1997, the appellant filed a VA claim for PTSD.  
In May 1997, the appellant reported that she underwent 
medical training in service, and that she saw wounded and 
burned veterans along with amputees during a tour of a 
hospital ward.  She further reported that, thereafter, she 
met with a chaplain because "I felt I couldn't handle being 
a nurse for the Army."  She could not recall the chaplain's 
name.  The appellant indicated that she was hospitalized in 
February 1971 for extreme anxiety and depression.  She states 
that, later, she was sexually harassed and intimidated while 
on TDY with a supply company in March 1971 and that she was 
raped over a 2 hour period by a supply sergeant in April 
1971.  She provided a detailed account of this event in her 
statement in support of claim dated May 1997:  "One day he 
told me to go with him to pick up some supplies from another 
area of the base.  I did not want to go anywhere with him and 
told him so, but he ordered me to go."  She states that she 
was frightened, had bruises on the neck, and did not report 
the incident although an officer had called her into his 
office asking about remarks made by the sergeant.  She 
further states that the sergeant was transferred from that 
office the next day.  The appellant reported that, after this 
incident, she began to drink and use marijuana.

A September 1997 discharge summary from St. Patrick Hospital 
reflects diagnoses that include depression with suicidal 
ideation.  The emergency room report shows that the appellant 
had a long history of depression and PTSD.  On psychiatric 
consultation, the appellant reported PTSD symptoms.  She did 
not report any in-service stressors, to include medical 
training or rape.  The appellant was given an Axis I 
diagnosis that included PTSD.

In November 1997, VA received addition treatment notes from 
the appellant's private psychologist dated May to November 
1997.  These records reflect a diagnosis for PTSD, chronic 
and severe.

In November 1997, VA received notes dated June and September 
1997 from the Vet Center.  These reflect that the appellant 
was seeking assistance with her claim for PTSD based on rape 
during active duty.  She was assessed with PTSD symptoms.

In a December 1997 statement in support of claim, the 
appellant indicated that, regarding her rape, no law 
enforcement was contacted and there were no records.

VA treatment records dated October 1996 to February 2000 
reflect diagnoses for PTSD with depression and anxiety and 
depression.  The records show that, in August 1998, the 
appellant self-referred to Women's PTSD Outpatient Clinic for 
a comprehensive PTSD evaluation.  By history, the appellant 
was raped by her "commanding officer, a Master Sergeant," 
during service.  She reported that he drove her to an 
artillery range, raped and threatened to leave her there.  
She said that she did not report the incident because he had 
threatened to kill her if she did.  The appellant also 
reported experiencing the "daily horror of seeing burn 
victims and amputees" as part of her work in the Burn Center 
at Fort Sam Houston.  During this August 1998 evaluation, she 
denied use of drugs prior to the military and reported "at 
least six other sexual assaults which occurred within a one-
year period after the rape by her CO."  It was noted that 
she had difficulty recalling the dates of the assaults.  The 
appellant added to her history that, after her rape by her 
CO, she was grabbed by strangers, attacked, raped, and 
escaped the attackers.  She further reported having been 
forced by gun point to perform oral sex on a San Antonio 
police officer while working for a Catholic relief agency.  
She then reported having been sexually assaulted while 
visiting the Alamo at 11 o'clock in the morning during 
military service.  The appellant reported other instances of 
rape and physical assault during her interview, including by 
her grandfather and 1st grade babysitter (a developmentally 
delayed child of a neighbor).  The appellant was diagnosed 
with PTSD secondary to multiple traumas, and major 
depression.  Events prior to, during, and after service were 
cited by the examiner.  The examiner stated that "Given the 
complexity and duration of her trauma history, it appears 
untenable to attempt to determine the impact of any one 
particular event."

In April 1999, SSA awarded the appellant disability benefits 
based on impairments of depression, PTSD, fibromyalgia, 
degenerative joint disease of the cervical spine, and early 
degenerative changes of the lumbar spine.

Private treatment records from B. Thompson, M.D., are 
associated with the record show non-psychiatric treatment 
during 2002.  An October 2002 telephone record reflects 
"Depressed because she was told she cannot work."

During a VA treatment visit in November 2002, the appellant 
reported that she had PTSD.  By history, she was molested by 
her grandfather at age 2, sexually abused beginning at age 4, 
and sexually assaulted at age11, which she declined to 
discuss.  Also, she reported therapy as a teenager for 
depression.  The appellant stated that she was medically 
discharged from the Army and that, during training as a 
nurse, she was traumatized by films on burn victims and 
seeing burn victims.  She further stated that she was raped 
by a master sergeant who threatened to kill her if she told 
about the rape and, therefore, she had no independent 
corroboration.  The appellant reported that she raped by a 
police officer and 2 men, and had 3 more "violent sexual 
assaults in the same year."  The examiner noted that a 1998 
report from a sexual assault agency presented by the 
appellant showed a history of traumatizing events that 
included sexual abuse by her grandfather, a gun held to head 
by babysitter, sexual assault by a retarded neighbor as 
child, rape prior to military service, rape in military 
service, rapes post service (at least 7), exposure to combat 
wounds (burns, amputations), domestic violence, being held 
captive by a stranger, molestation of her daughter by a 
foster father, and attempted suicide.  The appellant was 
diagnosed with PTSD.  The examiner noted "she has had 
sufficient trauma in her life starting when she was a toddler 
to account for the development of PTSD symptoms."  The 
examiner further stated that the appellant "suffered sexual 
and other traumas prior to her military service and after her 
military service, so a behavioral criterion cannot be used to 
determine the validity of her allegation."  Therefore, the 
examiner concluded that impairment due solely to in-service 
stressor could not be determined.

In a December 2002 letter, the appellant's private 
psychologist indicated that he concurred with the evaluation 
by Seattle VA of her PTSD.
In February 2003, VA received records dated August 1997 to 
July 2000 from St. Patrick Hospital.  These records show a 
diagnosis for PTSD in July 2000.

In March 2003, VA received records dated December 1997 to 
February 2003 from the appellant's private psychologist 
reflects ongoing counseling sessions.  These records show 
diagnoses for PTSD and major depressive disorder.

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the appellant disputed the diagnosis of sociopathic 
and antisocial behavior noted in service.  She testified that 
she has PTSD from having been sexually assaulted on an 
artillery field by a master sergeant and seeing wounded, 
burned, and amputated veterans.  The appellant reported that 
she told a friend about the assault, but that she does not 
know her current whereabouts.

In December 2004, a VA psychiatric examination was conducted.  
The examination report reflects a review of the claims file, 
including the pertinent medical and social history of the 
appellant.  The appellant reported that she was traumatized 
in service from both rape and dealing with burn victims; she 
further reported that she feared that the Army would send her 
to Vietnam.  The appellant reported a history of sexual abuse 
prior to and after service.  The examiner diagnosed PTSD, 
noting that she "has a significant history of past traumas 
dating back to age 2" and that it was not possible to verify 
a sexual assault in service.  The examiner declined to opine 
on the cause of the appellant's PTSD given that she was 
exposed to a number of traumas both before and after military 
service.

In September 2007, a VA psychiatric examination was 
conducted.  The examination report reflects a review of the 
claims file, including pertinent medical and social history 
of the appellant.  The appellant reported that she was 
traumatized in service from both rape and dealing with burn 
victims.  Significant history of traumas prior to entering 
service was noted by the examiner.  The examiner diagnosed 
PTSD and depressive disorder.  The examiner indicated that 
the appellant had lengthy history of traumas dating back to 
age 2 and that it was not possible to verify a sexual assault 
in service.

In March 2008, a VA staff psychiatrist reviewed the claims 
file.  He concurred with the information reported in the 
December 2006 and September 2007 VA examination reports.

Analysis 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  See also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

Here, the Board finds that the appellant is not a combat 
veteran.  She has not asserted nor does the record reflect 
that she "engaged in combat with the enemy" or that she 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See 38 U.S.C.A. § 1154(b).  See also 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The appellant served from October 
1970 to May 1971, a period of about 6 months state-side in 
the U.S. Army, and received the National Defense Service 
Medal.  Service personnel records show that she trained in 
medical care and treatment, and that she was administratively 
discharged for unsuitability.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In personal assault cases, 38 C.F.R. § 3.304(f)(3) provides 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for PTSD as a verified stressor is not shown.  The 
appellant asserts that she was traumatized by graphic 
training films of burned and wounded veterans, and seeing 
burn and amputee veterans while touring or working in the 
hospital.  However, there is no credible supporting evidence 
that the appellant was exposed to materials or individuals 
with wounds, burns, or amputation.  VA contacted University 
of the Health Sciences, Academy of Health Sciences at Fort 
Sam Houston, and USAF School of Aerospace Medicine at Brooks 
City-Base.  However, none of these facilities could 
corroborate the appellant's experiences.  Similarly, the 
Board has reviewed both the appellant's service personnel and 
medical records; but these records do not corroborate her 
alleged exposure or traumatization.  While service medical 
records reflect that the appellant was hospitalized for 
intense anxiety during her assignment to medical care and 
training, her long history did not include any mention of 
exposure to graphic training films or wounded, burned, or 
amputee veterans.  The appellant reports that she visited a 
chaplain because of her intense feeling that she could not 
become an Army nurse, but she cannot recall his name or the 
date of her visit.  The Board notes that the appellant has 
been vague and generalized regarding the specifics of seeing 
the graphic films and veterans, and cannot recall the names 
of anyone that would have knowledge of the claimed 
experiences.  Therefore, absent credible supporting evidence, 
the Board finds that she does not have a verified stressor as 
claimed.

The appellant also claims that she was a victim of sexual 
assault.  As the appellant notes in her statements and 
testimony, there is no corroborating evidence, such as, an 
incident report in service, medical treatment record in 
service or soon thereafter, or lay statement from a buddy.  
The Board has carefully considered this stressor incident, 
mindful that sources other than the veteran's service records 
may corroborate the appellant's account of the stressor 
incident.

In this case, the Board finds that the allegation of rape in 
service is not supported by other credible evidence.  The 
appellant demonstrates that she is an inconsistent and 
unreliable historian.  During counseling in 1989, she 
reported that she was forcibly raped at gun point while on a 
date with a fellow serviceman during military service.  The 
appellant's treating psychologist noted in 1989 that this was 
the first time she talked about this incident and other 
personal assaults.  Later, in March 1997, she reported that 
she was raped on an artillery range by a master sergeant 
while they were going to pick up supplies.  The appellant has 
further reported an inconsistent history of drug use.  During 
psychiatric hospitalization in February 1971, she reported 
prior drug use; but during VA psychiatric treatment in May 
1997 and August 1998, she denied drug use prior to military 
service and indicated that she began to drink and use drugs 
only after her rape.  Additionally, in her original claim and 
statements to VA in connection with the claim, the appellant 
reports a single in-service rape incident; however, she 
reported multiple in-service rape incidents during various 
post-service counseling and evaluations.

Furthermore, the Board observes that, prior to the alleged 
in-service rape in April 1971, the appellant was hospitalized 
and reported drug use along with other illicit activities.  
Therefore, a "behavior change" following the alleged in-
service sexual assault is not established by the objective 
record.

In view of the finding that there is an absence of other 
corroborating evidence of the stressor incident, the Board 
finds that a verified stressor with respect to the alleged 
personal assault in service is not shown.  

The appellant is reminded that a noncombat veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).  Therefore, absent independent 
corroboration of the claimed stressors, and having carefully 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.
 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


